


Exhibit 10.14

 

STOCK SALE AND PURCHASE AGREEMENT

 

THIS STOCK SALE AND PURCHASE AGREEMENT (the “Agreement”) is made and entered as
of this 30th day of June 2008 by and among Sunwin International Neutraceuticals,
Inc., a Nevada corporation, (the “Company”) and Shandong Shengwang Group Co.,
Ltd. a limited liability company organized under the laws of the Peoples
Republic of China (the “Buyer”).

 

RECITALS

 

A.  Sunwin International Neutraceuticals, Inc. is a Nevada corporation.

 

B.  Buyer sold its 60% interest in Qufu Shengwang Stevia Biology and Science
Co., Ltd., a Chinese limited liability (“Qufu Shengwang”) to the Company’s
wholly owned subsidiary, Qufu Natural Green Engineering Co., Ltd., a Chinese
limited liability company, (“Qufu Natural Green”) for a price equal to
$7,016,200 in cash, which price represents 60% of the value of the net tangible
assets of Qufu Shengwang of $11,693,666 as of April 30, 2008 as determined by an
independent audit prepared in accordance with generally accepted accounting
principles in the United States, based upon, in part, the Company’s agreement to
sell, and Buyer’s agreement to buy up to 29,000,000 shares (the “Shares”) of the
Company’s common stock, $0.001par value (the “Common Stock”) at a price of $.25
per share, as of June 30, 2008, representing approximately 32% of the issued and
outstanding Common Stock of the Company (the “Qufu Shengwang Sale”);

 

C.  In order to complete the Company’s plan to acquire a 60% interest in Qufu
Shengwang as part of the Qufu Shengwang Sale, the Company shall sell to Buyer up
to 29,000,000 shares of its Common Stock at a price of $.25 per share as
mutually agreed to by the parties hereto based on the closing price of the
Company’s common stock on June 30, 2008, for an aggregate price of up to
$7,300,200, payable at the Exchange and subject to the terms and conditions of
this Agreement; and

 

D.  The offer and sale of the Shares shall qualify as a transaction in
securities exempt from registration or qualification under the Securities Act of
1933, as amended, (the “Act”).

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto
agree as follows:

 

 

1.

CONSIDERATION

 

Subject to the terms and conditions of this Agreement, Buyer shall acquire up to
29,000,000 shares of the Company’s Common Stock at a price of $.25 per share as
mutually agreed based on the closing price per share on June 30, 2008 for a
total consideration of up to $7,300,000, which is equal to in excess of 60% of
the value of the net tangible assets of Qufu Shengwang of $11,693,666 as of
April 30, 2008 as determined by an independent audit prepared in accordance with
generally accepted accounting principles in the United States in cash payable at
the Exchange (the “Purchase Price”).

 

 

2.

EXCHANGE

 

 

a.

The exchange of the stock for cash shall take place not later than July 31, 2008
(the “Exchange”).

 

- 1 -

--------------------------------------------------------------------------------




b.   Procedure at the Exchange. At the Exchange, the parties agree to take the
following steps in the order listed below (provided, however, that upon their
completion all of these steps shall be deemed to have occurred simultaneously):

 

(i) the Company shall deliver the Shares to the Buyer; and

 

(ii) the Buyer will pay the Purchase Price to the Company and execute such
documentation as may be reasonably requested by the Company.

 

 

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY  

 

The Company hereby represents and warrants as follows:

 

a.   Organization and Good Standing and Ownership of Company. The Company is
duly organized, validly existing and in good standing under the laws of the
state of Nevada, and is entitled to own or lease its properties and to carry on
its business in the places where such properties are now owned, leased or
operated and as such business is now conducted. The Company is duly licensed or
qualified and in good standing as a Nevada corporation where the character of
the properties owned by it or the nature of the business transacted by it make
such licenses or qualifications necessary. Laiwang Zhang is the owner of
Shandong and the President and Chairman of the Board of Directors of the Company
which owns Qufu Natural Green.

 

b.   Capitalization of the Company. The authorized capital of the Company
consists of 1,000,000 shares of preferred stock, $.001 par value, none of which
are issued or outstanding and 200,000,0000 shares of common stock, $.001 par
value, of which 87,006,936 shares are outstanding. Additionally, the Company has
issued and outstanding 9,696,590 warrants where each warrant entitles the holder
to purchase one share of the Company’s Common Stock at a price of $0.65 per
share.

 

c.   Common Stock. The shares of the Company’s Common Stock to be issued to the
Buyer have been duly authorized by all necessary corporate and stockholder
actions and, and when so issued in accordance with the terms of this Agreement,
will be validly issued, fully paid and non-assessable.

 

d.   Information on the Company. The Buyer has been furnished with or has had
access at the EDGAR Website of the Securities and Exchange Commission (the
“Commission”) to the Company’s 10-KSB (and any amendments thereto) for the
fiscal year ended April 30, 2007 and all periodic and current reports filed with
the Commission thereafter (the “Reports”). In addition, Buyer has received in
writing from the Company such other information concerning its operations,
financial condition and other matters as the Buyer has requested in writing
(such other information is collectively, the “Other Written Information”).

 

e.   No Breach. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not:

 

i.          violate any provision of the Articles of Incorporation or By-Laws or
similar doctrines of the Company;

ii.         violate, conflict with or result in the breach of any of the terms
of, result in a material modification of, otherwise give any other contracting
party the right to terminate, or constitute (or with notice or lapse of time or
both constitute) a default under, any contract or other agreement to which the
Company is a party or by or to which it or any of its assets or properties may
be bound or subject;

- 2 -

--------------------------------------------------------------------------------




iii.        violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
the Company, or upon the properties or business of the Company; or

iv.        violate any statute, law or regulation of any jurisdiction applicable
to the transactions contemplated herein which could have a materially adverse
effect on the business or operations of the Company.

f.   Authority to Execute and Perform Agreements. The Company has the full legal
right and power and all authority and approval required to enter into, execute
and deliver this Agreement and to perform fully its obligations hereunder. This
Agreement has been duly executed and delivered and is the valid and binding
obligation of, enforceable in accordance with its terms, except as may be
limited by bankruptcy, moratorium, insolvency or other similar laws generally
affecting the enforcement of creditors’ rights. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby and
the performance by this Agreement, in accordance with its respective terms and
conditions will not:

 

i.          require the approval or consent of any governmental or regulatory
body, the shareholder of the Company, or the approval or consent of any other
person;

ii.         conflict with or result in any breach or violation of any of the
terms and conditions of, or constitute (or with any notice or lapse of time or
both would constitute) a default under, any order, judgment or decree applicable
to the Company, or any instrument, contract or other agreement to which is a
party or by or to which is bound or subject; or

iii.        result in the creation of any lien or other encumbrance on the
assets or properties of the Company.

g.   Full Disclosure. No representation or warranty by the Company in this
Agreement or in any document or schedule to be delivered by them pursuant
hereto, and no written statement, certificate or instrument furnished or to be
furnished to the Company pursuant hereto or in connection with the negotiation,
execution or performance of this Agreement, contains or will contain any untrue
statement of a material fact or omits or will omit to state any fact necessary
to make any statement herein or therein not materially misleading or necessary
to a complete and correct presentation of all material aspects of the business
of the Company.

 

 

4.

REPRESENTATIONS AND WARRANTIES OF BUYER

 

The Buyer hereby represents and warrants to the Company as follows:

 

a.   Authorization; Power and Interested Party. The Buyer has the requisite
power and authority to enter into and perform this Agreement and to purchase the
Shares. This Agreement has been duly authorized, executed and delivered by the
Buyer and constitutes, or shall constitute when executed and delivered, a valid
and binding obligation of the Buyer enforceable against the Buyer in accordance
with the terms thereof. Laiwang Zhang is the owner of Shandong and the President
and Chairman of the Board of Directors of the Company which owns Qufu Natural
Green.

b.   No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Buyer of the transactions contemplated hereby or
relating hereto do not and will not conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
the Buyer is a party or by which its properties

- 3 -

--------------------------------------------------------------------------------



or assets are bound, or result in a violation of any law, rule, or regulation,
or any order, judgment or decree of any court or governmental agency applicable
to such Buyer or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a material
adverse effect on the Buyer). The Buyer is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or to purchase the Shares in accordance with
the terms hereof, provided that for purposes of the representation made in this
sentence, the Buyer is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.

c.   Information on Buyer. The Buyer (i) is, and will be on the date of the
Exchange, an “accredited investor”, as such term is defined in Regulation D
promulgated by the Commission under the 1933 Act, (ii) is experienced in
investments and business matters, (iii) has made investments of a speculative
nature and has purchased securities of United States publicly-owned companies in
private placements in the past and, (iv) alone or with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable the Buyer to utilize the information made available by the Company to
evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. The Buyer is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof. The information set
forth on the signature page hereto regarding the Buyer is accurate.

d.   Purchase of Shares. On the Exchange Date, the Buyer will purchase the
Shares as principal for its own account for investment only and not with a view
toward, or for resale in connection with, the public sale or any distribution
thereof, but Buyer does not agree to hold the Shares and Warrants for any
minimum amount of time.

e.   Compliance with Securities Act. The Buyer understands and agrees that the
Shares have not been registered under the 1933 Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of Buyer contained herein), and that such Shares
must be held indefinitely unless a subsequent disposition is registered under
the 1933 Act or any applicable state securities laws or is exempt from such
registration.

Notwithstanding anything to the contrary contained in this Agreement, such Buyer
may transfer (without restriction and without the need for an opinion of
counsel) the Shares to its Affiliates (as defined below) provided that each such
Affiliate is an “accredited investor” under Regulation D and such Affiliate
agrees to be bound by the terms and conditions of this Agreement. For the
purposes of this Agreement, an “Affiliate” of any person or entity means any
other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such person or entity. Affiliate
when employed in connection with the Company includes each Subsidiary (as
defined in Section 5(a) of this Agreement) of the Company. For purposes of this
definition, “control” means the power to direct the management and policies of
such person or firm, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.

f.   Legends on Shares. The Shares shall bear the following or similar legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT AND ANY APPLICABLE

- 4 -

--------------------------------------------------------------------------------



STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO SUNWIN
INTERNATIONAL NEUTRACEUTICALS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

g.   Communication of Offer. The offer to sell the Shares was directly
communicated to the Buyer by the Company. At no time was the Buyer presented
with or solicited by any leaflet, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or solicited
or invited to attend a promotional meeting otherwise than in connection and
concurrently with such communicated offer.

h.   Authority; Enforceability. This Agreement and other agreements delivered
together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Buyer and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity.

i.    No Governmental Review. The Buyer understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Shares or the suitability of the
investment in the Shares nor have such authorities passed upon or endorsed the
merits of the offering of the Shares.

j.    Survival. The foregoing representations and warranties shall survive until
three years after the Exchange.

 

5.

MUTUAL COVENANTS OF ALL PARTIES

 

a.   Corporate Examinations and Investigations. Prior to the Exchange, the
parties acknowledge that they have been entitled, through their employees and
representatives, to make such investigation of the assets, properties, business
and operations, books, records and financial condition of the other as they each
may reasonably require. No investigation by a party hereto shall, however,
diminish or waive in any way any of the representations, warranties, covenants
or agreements of the other party under this Agreement.

 

b.   Expenses. Each party hereto agrees to pay its own costs and expenses
incurred in negotiating this Agreement and consummating the transactions
described herein.

 

c.   Further Assurances. The parties shall execute such documents and other
papers and take such further actions as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated hereby.
Each such party shall use its best efforts to fulfill or obtain the fulfillment
of the conditions to the satisfaction of each party to conduct the execution of
this Agreement on or before the Exchange including, without limitation, the
execution and delivery of any documents or other papers, the execution and
delivery of which are necessary or appropriate to the Exchange.

 

 

6.

INDEMNIFICATION

 

a.   Obligation of the Company to Indemnify. Subject to the limitations on the
survival of representations and warranties contained in Section 3, the Company
hereby agrees to indemnify, defend and hold harmless the Buyer from and against
any losses, liabilities, damages, deficiencies, costs or expenses (including
interest, penalties and reasonable attorneys’ fees and disbursements (a “Loss”)
based upon, arising out of or otherwise due to any inaccuracy in or any breach
of any representation, warranty,

 

- 5 -

--------------------------------------------------------------------------------



covenant or agreement of the Company contained in this Agreement or in any
document or other writing delivered pursuant to this Agreement.

 

b.   Obligation of Buyer to Indemnify. Subject to the limitations on the
survival of representations and warranties contained in Section 4, Buyer hereby
agrees to indemnify, defend and hold harmless the Company from and against any
losses, liabilities, damages, deficiencies, costs or expenses (including
interest, penalties and reasonable attorneys’ fees and disbursements (a “Loss”)
based upon, arising out of or otherwise due to any inaccuracy in or any breach
of any representation, warranty, covenant or agreement of contained in this
Agreement or in any document or other writing delivered pursuant to this
Agreement.

 

 

7.

MISCELLANEOUS

 

a.   Waivers. The waiver of a breach of this Agreement or the failure of any
party hereto to exercise any right under this Agreement shall in no event
constitute a waiver as to any future breach whether similar or dissimilar in
nature or as to the exercise of any further right under this Agreement.

 

b.   Amendment. This Agreement may be amended or modified only by an instrument
of equal formality signed by the parties or the duly authorized representatives
of the respective parties.

 

 

c.

Assignment. This Agreement is not assignable except by operation of law.

 

d.   Notices. Until otherwise specified in writing, the mailing addresses of
both parties of this Agreement shall be as follows:

 

The Company:

 

Sunwin International Neutraceuticals, Inc.

6 Shengwang Ave

Qufu, Shangdong, China

Buyer:

 

Shandong Shengwang Group Co., Ltd.

6 Shengwang Ave

Qufu, Shangdong, China

 

Any notice, request, information or other document to be given hereunder to any
of the parties by any other party shall be in writing and shall be either hand
delivered, delivered by facsimile, mailed by overnight delivery service or by
registered or certified mail (postage prepaid), return receipt requested, at the
address indicated above or at such other address that shall have been furnished
in writing to the addressor.

 

e.   Governing Law. This Agreement shall be construed, and the legal relations
between the parties determined, in accordance with the laws of the state of
Nevada, thereby precluding any choice of law rules which may direct the
application of the laws of any other jurisdiction.

 

f.   Entire Agreement. This Agreement executed in connection with the
consummation of the transactions contemplated herein comprises the entire
agreement among the parties with respect to the acquisition of the Shares and
supersedes all prior agreements, written or oral, with respect thereto.

 

g.   Headings. The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

 

- 6 -

--------------------------------------------------------------------------------






h.   Severability of Provisions. The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.

 

i.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

Sunwin International Neutraceuticals, Inc.

 

/s/ Dongdong Lin

Signature

 

Shandong Shengwang Group Co., Ltd.

 

/s/ Laiwang Zhang

Signature

 

6 Shengwang Ave

Qufu, Shangdong, China

 

- 7 -

--------------------------------------------------------------------------------